Exhibit 10.2

THE NEW YORK TIMES COMPANY

STOCK APPRECIATION RIGHTS AGREEMENT

This Stock Appreciation Rights Deferred Share Agreement, dated as of
September 17, 2009 (this “Agreement”) is made by and between The New York Times
Company (the “Company”) and Janet L. Robinson (the “Executive”).

WHEREAS, on February 21, 2008, the Compensation Committee of the Company’s Board
of Directors (the “Committee”) recommended, and the independent Directors of the
Company’s Board, after consulting with all non-management Directors approved,
the grant to the Executive of stock options under the Company’s 1991 Executive
Stock Incentive Plan (the “Plan”) to purchase 650,000 shares of Class A Common
Stock of the Company (“Common Stock”) at an exercise price per share equal to
$20.235 (the “2008 Options”), and on February 19, 2009 the Committee
recommended, and the independent Directors of the Company’s Board, after
consulting with all non-management Directors approved, the grant to the
Executive of stock options under the Plan to purchase 500,000 shares of Common
Stock at an exercise price per share equal to $3.625 (the “2009 Options”, and
together with the 2008 Options, the “Options”); and

WHEREAS, under Section 6(b) of the Plan, the number of shares of Common Stock
with respect to which stock options may be granted to any key employee during
any calendar year shall not exceed 400,000 (the “Option Limit”); and

WHEREAS, the Executive has agreed that the portion of the 2008 Options in excess
of the Option Limit (250,000 shares) (the “2008 Excess Portion”), and portion of
the 2009 Options in excess of the Option Limit (100,000 shares) (the “2009
Excess Portion” and together with the 2008 Excess Portion, the “Excess Portion”)
are null and void; and

WHEREAS, in order to fulfill the Committee’s original intent and understanding
and the Executive’s expectations with respect to the Options, the Committee has
recommended, and the independent Directors of the Company’s Board, after
consulting with all non-management Directors has approved, the grant to the
Executive, subject to the Executive’s acceptance of this Agreement, of stock
appreciation rights (“SARs”) pursuant to the Plan and on the terms and
conditions set forth herein; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Terms of Awards. The Executive is hereby granted two SAR awards, one in
respect of the 2008 Excess Portion (the “2008 SARs”), and one in respect of the
2009 Excess Portion (the “2009 SARs”) as follows:

 

        

2008 SARs

  

2009 SARs

  Number of shares:    250,000    100,000   Exercise Price/share:    $20.235   
$3.625   Vesting:    62,500 immediately         62,500 on February 21, 2010   
33,334 on February 19, 2010      62,500 on February 21, 2011    33,333 on
February 19, 2011      62,500 on February 21, 2012    33,333 on February 19,
2012      Notwithstanding the foregoing vesting schedule, upon the Executive’s
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the then unvested portion of each
of the 2008 SARs and the 2009 SARs shall vest in the same proportion that the
then unvested portion of the corresponding Option vests upon such separation
from service. Any portion of each of the 2008 SARs and the 2009 SARs that does
not become vested shall be cancelled upon such separation from service.  
Expiration Date:    February 21, 2018    February 19, 2019

2. Exercise of SARs.

(a) Exercise Period. The SARs shall become exercisable in whole or in part as
and when they become vested, and once vested, shall remain exercisable until the
Expiration Date.

(b) Method of Exercise. At any time when the SARs are exercisable, the SARs may
be exercised from time to time, in whole or in part but always in increments of
full shares, by written notice to the Company substantially in the form attached
which will:

(i) state which SARs are being exercised;

(ii) state the date of such exercise (which shall be no earlier than the date
the Company receives such notice);

(iii) state the number of shares with respect to which the SARs are being
exercised; and

 

2



--------------------------------------------------------------------------------

(iv) if the SARs are being exercised by anyone other than the Executive, be
accompanied by proof satisfactory to the Company of the right of such person or
persons to exercise the SARs under this Agreement and all applicable laws and
regulations.

Notwithstanding the foregoing, the SARs, to the extent vested, will be
automatically exercised on the earlier of the Payment Date or the Expiration
Date, in each case without any written notice to the Company or any action by
the Executive, to the extent not already exercised prior thereto.

(c) Entitlement on Exercise. Upon exercise of all or any portion of the SARs,
the Executive (or her transferee or successor) shall be entitled to a cash
payment, subject to deferral as provided in Section 3, equal to (i) the excess,
if any, of the Fair Market Value (as defined in the Plan) per share of Common
Stock on the date of exercise over the exercise price per share, multiplied by
(ii) the number of shares with respect to which the SARs are being exercised
(the “SAR Spread”).

3. Payment of SAR Spread.

(a) Date of Payment. Subject to Section 8(b) below, the SAR Spread (as adjusted
pursuant to Section 3(b) below) with respect to the exercise of all or any
portion of the SARs shall be paid upon the Payment Date.

(b) Deferral Credits. To the extent payment of the SAR Spread is deferred beyond
10 business days following the date of the related SAR exercise, the SAR Spread
shall be credited from the date of exercise to the Payment Date with interest
based on the “Prime Rate” published by the Federal Reserve from time to time on
the first publication date of each calendar quarter. The interest shall be
credited at the end of each calendar quarter (based upon the interest rate
published on the first publication date of such calendar quarter) and the
resulting balance shall be compounded quarterly; provided that, for the calendar
quarter during which the Payment Date occurs, the interest credited shall be
prorated based on the number of days in such calendar quarter prior to the
Payment Date.

(c) Defined Terms.

(i) Payment Date, for each SAR, shall mean the later of the Separation Date or
the SAR’s Expiration Date.

(ii) Separation Date shall mean the date of the Executive’s separation from
service with the Company, within the meaning of Section 409A of the Code, or, if
necessary to comply with the requirements of Section 409A of the Code, the date
that is six months and one day following the date of such separation from
service.

4. Transferability. Upon the Executive’s death, each SAR, and any right to the
SAR Spread of any previously exercised SAR, shall be transferable by the
Executive by will or pursuant to the laws of descent and distribution. Following
transfer, the SARs and any right to the SAR Spread shall continue to be subject
to the same terms and conditions as

 

3



--------------------------------------------------------------------------------

were applicable immediately prior to transfer and, except as otherwise provided
in this Agreement, references to the Executive shall be deemed to refer to the
transferee. Prior to the Executive’s death, the SARs or any right to the SAR
Spread may be transferred by the Executive to one or more members of the
Executive’s immediate family, to a partnership or limited liability company
whose only partners or members are members of the Executive’s immediate family,
or to a trust established by the Executive for the benefit of one or more
members of the Executive’s immediate family. For this purpose, “immediate
family” means the Executive’s spouse, parents, children (including adopted and
step-children), grandchildren and the spouses of such parents, children
(including adopted and step-children) and grandchildren. A transferee described
in this subsection may not further transfer a SAR or right to SAR Spread. A SAR
or right to SAR Spread transferred pursuant to this section shall remain subject
to the provisions of the Plan and shall be subject to such other rules as the
Committee shall determine.

5. Effect on Options. The Executive hereby acknowledges and agrees that the
Excess Portions of the 2008 Options and 2009 Options are null and void and the
Executive has no rights with respect thereto. The 2008 Options and 2009 Options
shall otherwise remain in effect in accordance with their terms. For purposes of
clarity, the vesting schedule of the 2008 Options and the 2009 Options shall be
determined as though the Excess Portions had not been granted.

6. Subject to Plan. Each SAR is being granted pursuant to Section 27(a) of the
Plan, and shall be subject to the applicable terms of Plan in all respects,
including Sections 1 through 4, and Part III thereof.

7. Restrictions on Exercise. Each SAR is subject to all restrictions in this
Agreement. As a condition of any exercise of a SAR, the Company may require the
Executive or her transferee or successor to make any representation and warranty
to comply with any applicable law or regulation or to confirm any factual
matters reasonably requested by the Company. The exercise of a SAR shall be
subject to the Company’s policies on insider trading.

8. Taxes.

(a) Intended Tax Consequences. The parties intend that (i) taxable income will
not be incurred by the Executive until the SAR Spread is actually paid, (ii) the
Company or its affiliates will be entitled to deduct from its taxable income the
full amount of the SAR Spread when it is actually paid, without limitation under
Section 162(m) of the Code, (iii) FICA taxes will be incurred at the time of
exercise of a SAR, even if payment of the resulting SAR Spread is deferred
beyond exercise, and (iv) the SARs be structured in a manner so that they are
compliant with Section 409A of the Code. The parties agree that in the event
that it is determined that actual tax consequences are likely to differ from
those described in the preceding sentence, they will make reasonable efforts in
good faith to agree to modify this Agreement in a manner that still achieves as
closely as possible the original intent of the parties; provided, however, in no
event shall either party be liable to the other should actual tax consequences
differ from those described in the preceding sentence.

 

4



--------------------------------------------------------------------------------

(b) Tax Withholding. The Executive agrees that she shall be liable for all
withholding taxes imposed in connection with the SARs, and expressly authorizes
the Company or its affiliates to deduct such withholding taxes from any payment
of the SAR Spread or any other payment to be made to the Executive by the
Company or its affiliates outside of this Agreement. With respect to any
withholding obligation for taxes that arises upon exercise where payment of the
SAR Spread is deferred beyond exercise (e.g., FICA taxes), to the extent
permissible under Section 409A of the Code, the Company shall distribute from
the amount otherwise deferred an amount sufficient to satisfy such withholding
obligation, as well as the additional withholding tax obligations that arise in
connection with such distribution.

9. Miscellaneous.

(a) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one
(1) business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address or to such other person as the party shall have furnished to
each other party in writing in accordance with this provision:

if to the Company, to:

The New York Times Company

620 Eighth Avenue

New York, New York 10018

Attention: General Counsel

Facsimile: 212-556-4634

if to the Executive, at the Executive’s address on file with the Company.

(b) Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

5



--------------------------------------------------------------------------------

(c) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that the Executive may not assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement, except
in accordance with Section 4 above.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without giving effect to any
otherwise governing principles of conflicts of law.

(e) Jurisdiction; Arbitration. In the event of any controversy among the parties
hereto arising out of, or relating to, this Agreement which cannot be settled
amicably by the parties, such controversy shall be finally, exclusively and
conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules by a single
independent arbitrator. Such arbitration process shall take place in New York,
New York. The decision of the arbitrator shall be final and binding upon all
parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof. In the
event of any arbitration or other disputes with regard to this Agreement or any
other document or agreement referred to herein, each party to this Agreement
shall pay its own legal fees and expenses, unless otherwise determined by the
arbitrator.

(f) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(g) Counterparts; Third Party Beneficiaries. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

(h) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.

(i) Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.

(j) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

THE NEW YORK TIMES COMPANY By:  

/s/ Kenneth A. Richieri

Name:   Kenneth A. Richieri Title:   Senior Vice President,   General Counsel
and Secretary

/s/ Janet L. Robinson

Janet L. Robinson

 

7



--------------------------------------------------------------------------------

THE NEW YORK TIMES COMPANY

1991 EXECUTIVE STOCK INCENTIVE PLAN

NOTICE OF SAR EXERCISE

 

To:    The New York Times Company From:    Janet L. Robinson1 Date:   

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the New York Times Company 1991 Executive Stock Incentive Plan (the “Plan”)
and the Stock Appreciation Rights Agreement dated as of September 17, 2009 (the
“Agreement”), as applicable.

 

1. Exercise:

Effective as of the date hereof, I hereby elect to exercise the following SARs
(check each that apply):

          the 2008 SARs                                         
                                              the 2009 SARs

Number of shares with respect to which the SARs are being exercised (Note that
this amount must be a whole number):

             shares subject to the 2008 SARs

             shares subject to the 2009 SARs

 

2. Deferral of the SAR Spread

I hereby acknowledge that, except as set forth below with respect to amounts
withheld for purposes of certain tax obligations, no portion of the SAR Spread
shall be distributed prior to the Payment Date as set forth in the Agreement.

 

3. Tax Withholding:

 

  (a) I hereby authorize the Company or its affiliates to deduct all withholding
taxes imposed in connection with the SARs from any payment of the SAR Spread or
any other payment to be made to me by the Company or its affiliates, and in the
event that such deductions are not sufficient to fully and

 

1 In the event that the SARs are being exercised by anyone other than the
Executive, such individual or individuals shall provide proof satisfactory to
the Company of the right of such person or persons to exercise the SAR under the
Agreement and all applicable laws and regulations.

 

8



--------------------------------------------------------------------------------

 

promptly satisfy the applicable withholding obligations, I hereby agree to
promptly make a cash payment to the Company or its affiliates. I acknowledge
that the SAR Spread shall not be distributed to me until all applicable
withholding obligations have been satisfied.

 

  (b) To the extent that any withholding obligations for taxes arise upon the
exercise of the SARs and prior to the Payment Date, I hereby authorize the
Company or its affiliates to distribute from the amount otherwise distributable
on the Payment Date an amount sufficient to satisfy such withholding
obligations, as well as the additional withholding tax obligations that arise in
connection with such distribution, to the extent permitted by Section 409A of
the Code.

I hereby acknowledge that exercise of the SARs and distribution of the SAR
Spread are subject to the terms and conditions set forth in the Plan and the
Agreement.

 

 

Janet L. Robinson

 

9